NO. 07-10-0522-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                         JUNE 14, 2012


                                      J. P. RATIGAN, INC.,

                                                                         Appellant
                                                v.

                                    MANUEL ZUBIA, ET AL.,

                                                                        Appellees
                              _____________________________

                FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                 NO. 05-07-20077; HONORABLE PAT PHELAN, PRESIDING


                                     On Motion to Dismiss


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant J.P. Ratigan, Inc. has filed a motion to dismiss his appeal, signed by appellant’s

attorney, because appellant and appellees have entered into a written settlement agreement

whereby appellees agreed to accept the sums set forth in the agreement as full and final

satisfaction of the judgment entered against appellant. Without passing on the merits of the

case, we grant the motion to dismiss with prejudice pursuant to Texas Rule of Appellate

Procedure 42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant=s request,

no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                     Per Curiam